      Case 2:18-cr-00422-SMB Document 560 Filed 05/03/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-00422-PHX-SMB
10                  Plaintiff,                         ORDER
11   v.
12   Michael Lacey - 001
     James Larkin - 002
13   Scott Spear - 003
     John Brunst - 004
14   Andrew Padilla - 006
     Joye Vaught - 007,
15
16                  Defendant.

17
            Pending before the Court is defendant’s motion for leave to jointly file motion to
18
     dismiss and exceed page limitation. Doc. 540,
19
            IT IS ORDERED granting the motion for leave and to exceed the page limit. Clerk
20
     of Court shall file in the lodged joint motion to dismiss and attachments. Docs. 539 and
21
     541.
22
            IT IS FURTHER ORDERED that counsel for defendants shall provide the Court
23
     with a hard copy of their motion and attachments, along with all cases cited for the Court
24
     to consider.
25
            Dated this 3rd day of May, 2019.
26
27
28
     Case 2:18-cr-00422-SMB Document 560 Filed 05/03/19 Page 2 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -2-
